Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed July 7, 2020, is a reissue of U.S. Patent 10,443,018 (hereafter the '018 patent), which issued from U.S. application Serial No. 15/516,810 (the ‘810 application) with claims 1-21 on October 15, 2019.

Non-Compliant Amendment
The amendment to the claims filed 07/07/2022 is improper.  The amendment does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  See also MPEP 1453.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
Claim 22 of the instant amendment is changed relative to claim 22 present in the prior amendment filed 07/07/2020.  Claim 22 is a new claim relative to the issued claims of the ‘018 patent.  As set forth in MPEP 1453(V)(D) in the discussion of amendments to new claims, “[a]lthough the presentation of the amended claim does not contain any indication of what is changed from the previous version of the claim, applicant must point out what is changed in the ‘Remarks’ portion of the amendment (emphasis added).”  The Remarks filed 07/07/2022 do not point out the changes made in instant claim 22 relative to claim 22 in the amendment filed 07/07/2020.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-23 directed to a compound, a pro-perfume, a perfume composition, a personal or household care composition, and a method of imparting muguet odor characteristics.  Claims 1, 2, 5, 8 and 20, as presented in the non-compliant amendment of 07/07/2022, are representative.

    PNG
    media_image1.png
    484
    568
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    197
    533
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    146
    567
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    138
    538
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    92
    577
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    82
    537
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    386
    581
    media_image7.png
    Greyscale



Objections and Rejections Overcome
	The objection to claims 1 and 2 for informalities has been overcome by Applicant’s amendment.
	The rejection of claims 1-22 under 35 USC 112(b), and the rejection of claims 4 and 15 under 35 USC 112(d), have been overcome by Applicant’s amendments and arguments.
	The 35 USC 102(a)(1) rejection of claims 1, 3-6, 8, 10, 11, 19 and 21 as being anticipated by Tang has been overcome by Applicant’s amendment of claim 1.
	The 35 USC 102(a)(1) rejection of claims 1, 3-5, 8, 10, 11, 19 and 21 as being anticipated by Winter has been overcome by Applicant’s amendment of claim 1.

Claim Objections
Claim 3 is objected to because of the following informalities:
In amended claim 3, at line 1, the word “of” should be deleted.
Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 states “The compound according to claim 1 which is a perfume ingredient.”  Claim 14 states “The pro-perfume of claim 2 which is a perfume ingredient”, Claim 3 does not further limit the compound structure in claim 1, and claim 14 does not further limit the pro-perfume structure in claim 2, because claims 3 and 14 simply recite a characterization of the claimed compound or pro-perfume.  According to the ‘018 patent specification, the inventive compounds “can be employed as perfume ingredients in perfume compositions”, ”possess desirable green odour characteristics,” and “possess specific odour and good performance characteristics, and the compounds may be used for the reconstitution for the odour of Lilial™ and so can serve in replacements for Lilial™.” (See col. 2, lines 1-6 and 57-60).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Duplicate Claims
Claim 23 is objected to under 37 CFR 1.75 as being a duplicate of claim 22.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	New claims 22 and 23 are identical.  It is noted that not presenting claim 23 in the amendment filed 07/07/2022 does not cancel the claim.  As set forth in MPEP 1453(V)(B)(Example (4)), “[t]o cancel a new claim (previously added in the reissue), in writing, direct cancellation of the new claim, e.g., Cancel claim 15.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 8, 10, 11, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 685444 A1 to Winter et al (hereinafter “Winter”) in view of GB 988,502 (hereinafter “GB ‘502”) and GB 1,057,360 (hereinafter “GB ‘360”).
U.S. Patent 5,552,379 is of the same family as Winter and is hereinafter referred to below by column and line number as an English language equivalent.  However, any reference to the claims of Winter are to the machine English translation of EP 685444 A1’s claims attached to the EP 685444 A1 document.
Winter teaches compounds of formulas (I”a) and (III):

    PNG
    media_image8.png
    118
    412
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    125
    400
    media_image9.png
    Greyscale

wherein X is -CHO and R2 is either hydrogen or methyl (see col. 1, lines 20 and 31-32; and col. 2, line 55 through col. 3, line 9).  These compounds are similar to the claimed compound wherein the instant R3 is hydrogen and the instant R4 is tert-butyl rather than the claimed isobutyl.  It is noted that Winter prepares 3-(3-tert-butyl-5-methylphenyl)propanal, i.e., wherein Winter’s R2 is hydrogen (Example 8 at cols. 18-19 and claim 2), and the compound 3-(3-tert-butyl-5-methylphenyl)-2-methylpropanal, i.e., where Winter’s R2 is methyl (Example 9 at cols. 19-20).
Since Winter’s compounds noted above are within the scope of instant Formula I at col. 2, lines 23-56 of the ‘018 patent, they are each a perfume ingredient and exhibit green odor characteristics, as per instant claims 3 and 4.  In fact, Winter teaches that 3-(3-tert-butyl-5-methylphenyl)propanal has “a rooty, earthy odor, of the vetyver type, with a very powerful floral, green bottom note”, and the 3-(3-tert-butyl-5-methylphenyl)-2-methylpropanal develops “a prized ozone type odor.” (See col. 5, lines 5-10). 
As noted above, Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal differs from the compound here claimed in that 3-(3-tert-butyl-5-methylphenyl)propanal has a tert-butyl group instead of an isobutyl or isoamyl group.
However, as seen in the Table at col. 4 of Winter, a tert-butyl group can be exchanged for an isopropyl group or even a methyl group and a perfume is obtained.
GB ‘502 teach that the compound p-isobutyldihydrocinnamic aldehyde, 

    PNG
    media_image10.png
    107
    222
    media_image10.png
    Greyscale
,
which is structurally similar to the compounds of Winter, has a fresh flowery scent with similarity to lilac and cyclamen (see p. 1, lines 20-31).  
GB ‘360 teaches dihydocinnamaldehyde compounds of the following formula which are similar to the compounds of Winter:

    PNG
    media_image11.png
    149
    183
    media_image11.png
    Greyscale

wherein R is hydrogen or methyl, and CHnR1 can be a straight or branched alkyl of 4 to 6 carbons, such as tert-butyl (as in Winter), isobutyl, isopropyl or isoamyl (see p. 1, lines 25-38 and Table 1 and 2).  In fact, as seen in GB ‘360’s Tables 1 and 2, each of the tert-butyl, n-butyl, isobutyl, isopropyl and isoamyl groups provides for a floral odor.  GB ‘320 teaches that the isobutyl group, which has a CH2 group adjacent to the ring, provides for a compound with greater stability compared to the tert-butyl group (see p. 8, lines 1-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the tert-butyl group of Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal with an isobutyl or isoamyl group as per GB ‘502 and GB ‘360 so as to obtain a compound useful in perfumery, and so as to obtain a compound with greater stability.  This is a matter of substituting one known group on the compound, i.e., tert-butyl, with an isomer or homologue thereof, i.e., isobutyl or isoamyl, so as to obtain a predictable result.
Furthermore, since the only ingredient in the “perfume composition” of claims 5 and 21 and in the personal care or household care composition in claims 8, 10, 11 and 19 is the claimed compound, Winter’s compound, as modified by GB ‘502 and GB ‘360 renders obvious these compositions.  Nonetheless, Winter teaches that its compounds can be used in perfume compositions and can be added to consumer products such as soaps, bath and shower gels, shampoos, hair-care products, detergents or fabric softeners (See col. 6, lines 7-23 and claim 5).  Further with respect to instant claim 21, Winter teaches that its compounds are intended to replace compounds such as LILIAL, i.e., 3-(4-tert-butylphenyl)-2-methylpropanal (col. 4, lines 51-64).
With respect to claim 7, Winter’s Examples 15, 16, 19 and 20 exemplify perfume compositions wherein a perfume compound according to Winter is combined with additional fragrance ingredients.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Winter’s perfume compound, as modified by GB ‘502 and GB ‘360, with one or more additional perfume ingredients, as is done in Winter’s Examples 15, 16, 19 and 20, so as to prepare perfuming compositions for use in soaps, bath and shower gels, shampoos, hair-care products, detergents or fabric softeners (see col. 6, lines 7-23 and claim 5).  It is further noted that GB ‘360’s Examples 3 to 5 on pp. 3-4 also appear to show perfume compositions containing combinations of perfumes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of GB ‘502 and GB ‘360 as applied to claims 1, 3-5, 7, 8, 10, 11, 19 and 21 above, and further in view of WO 99/29823 A1 to Demeyere et al (hereinafter “Demeyere”).
Winter, GB ‘502 and GB ‘360 are relied upon for the reasons stated above in Rejection No. 2.  Winter does not specifically teach that its consumer product, such as a fabric softener, contains an enzyme as per claim 9.
	However, the use of enzymes in such consumer products is known in the art, as shown by Demeyere.  Demeyere teaches a liquid fabric softening composition that can include additional components such as perfumes and enzymes (see Abstract; p. 20, lines 1-17 and p. 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared a perfumed fabric softener according to Winter as modified by GB ‘502 and GB ‘360 such that the fabric softener contains an enzyme because enzymes are known fabric softener ingredients in the art, as shown by Demeyere, and so as to take advantage of the enzyme’s known function, such as providing a color care benefit to the treated fabric (see p. 23, lines 3-7 of Demeyere).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of GB ‘502 and GB ‘360 as applied to claims 1, 3-5, 7, 8, 10, 11, 19 and 21 above, and further in view of U.S. Patent 6,147,049 to Gygax et al (hereinafter “Gygax”) and U.S. Patent 8,399,399 to Kaiser et al (hereinafter “Kaiser”).
Winter, GB ‘502 and GB ‘360 are relied upon for the reasons stated above in Rejection No. 2.  As noted above, Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal has “a rooty, earthy odor, of the vetyver type, with a very powerful floral, green bottom note”, i.e., has “muguet odor characteristics” as here claimed (See col. 5, lines 5-11).  Winter further teaches that certain of its compounds “are able to advantageously replace, in their typical applications, their known analogues, i.e.-(4-tert-butyl-1-phenyl)-2-methylpropanal, or LILIAL® (origin: Givaudan-Roure, Vernier, Switzerland), and 3-(4-tert-butyl-1-phenyl)propanal, or BOURGEONAL® (origin: Naarden Intl, Holland), and that they could be far more stable and tenacious than the latter when used for example in detergents and fabric softeners.” (See col. 4, lines 56-64).  Winter teaches the use of its compound in fine perfumery and in consumer products (see col. 6, lines 7-24).
Winter does not specifically teach selectively excluding aryl-substituted alkanal compounds, which are unsubstituted on the ring at the position ortho to the substituent containing aldehyde functionality, said selective addition or exclusion being based on the susceptibility of said compounds to enzymatically-mediated degradation to their benzoic acid derivatives when incubated with hepatocytes isolated from rats, said compounds being suitable for addition on the basis that they do not degrade to their benzoic acid derivatives, whereas said compounds being excluded on the basis that they do degrade to their benzoic acid derivatives.
	It is noted that Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal perfume compound is unsubstituted on the ring at the position ortho to the propanal substituent.  Nonetheless, this compound, as well as the compound modified by GB ‘502 and GB ‘360 so as to replace the tert-butyl group with an isobutyl group, are within the scope of instant Formula 1 in the ‘018 patent specification at col. 2, lines 23-36, and thus, do not degrade to benzoic acid derivatives as here claimed (see col. 5, lines 10-25 of the ‘018 patent).
	Gygax teaches a muguet-type fragrance composition containing Lilial without any additional aryl-substituted alkanal (see Example 3).  Similarly, Kaiser teaches a fresh floral fragrance containing Lilial without any additional aryl-substituted alkanal (see Example 6).  Like Winter, Kaiser teaches use in a broad range of products including fragrance applications, household products, laundry products, etc. (see ¶ bridging cols. 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided muguet odor characteristics to a fine fragrance or consumer product using Winter’s compound as modified by GB ‘502 and GB ’360, and to have done so without any additional aryl-substituted alkanal, because Winter does not require its compound be combined with any additional aryl-substituted alkanal, and Gygax and Kaiser show muguet-type or fresh floral perfume compositions which contain Lilial, i.e., the compound that Winter desires to replace, without any additional aryl-substituted alkanal.

Claims 2, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of GB ‘502 and GB ‘360 as applied to claims 1, 3-5, 7, 8, 10, 11, 19 and 21 above, and further in view of WO 2006/085049 A2 to Turin et al (hereinafter “Turin”).
Winter, GB ‘502 and GB ‘360, as relied upon for the reasons stated above in Rejection No. 2, do not specifically teach that the perfume compound is in the form of a pro-perfume.
	Turin teaches that there is a desire to extend the fragrance- and flavor-releasing properties of fragrance and flavor compositions (see p. 1, lines 23-25).  Turin teaches that its invention relates particularly to the products of reactions between flavorant/fragrance aldehydes and ketones and a primary and/or secondary amine or an amino functional polymer comprising at least one primary and/or secondary amine group (see p. 2, lines 19-22).  A particular preferred pro-odorant has formula (II) on p. 5, i.e., R8R9C=NR10, which is an immine (see p. 5, lines 2-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the perfume compound of Winter as modified by GB ‘502 and GB ‘360, in the form of a pro-perfume such as an immine, so as to extend its fragrance-releasing properties, as taught by Turin.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of GB ‘502, GB ‘360 and Turin as applied to claims 2, 13-16 and 18 above, and further in view of Gygax and Kaiser.
Winter, GB ‘502, GB ‘360 and Turin are relied upon for the reasons stated above in Rejection No. 5.  Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal has “a rooty, earthy odor, of the vetyver type, with a very powerful floral, green bottom note”, i.e., has “muguet odor characteristics” as here claimed (See col. 5, lines 5-11).  Winter further teaches that certain of its compounds “are able to advantageously replace, in their typical applications, their known analogues, i.e.-(4-tert-butyl-1-phenyl)-2-methylpropanal, or LILIAL® (origin: Givaudan-Roure, Vernier, Switzerland), and 3-(4-tert-butyl-1-phenyl)propanal, or BOURGEONAL® (origin: Naarden Intl, Holland), and that they could be far more stable and tenacious than the latter when used for example in detergents and fabric softeners.” (See col. 4, lines 56-64).  Winter’s teaches use of its compound in fine perfumery and in consumer products (see col. 6, lines 7-24).
Winter does not specifically teach selectively excluding aryl-substituted alkanal compounds, which are unsubstituted on the ring at the position ortho to the substituent containing aldehyde functionality, said selective addition or exclusion being based on the susceptibility of said compounds to enzymatically-mediated degradation to their benzoic acid derivatives when incubated with hepatocytes isolated from rats, said compounds being suitable for addition on the basis that they do not degrade to their benzoic acid derivatives, whereas said compounds being excluded on the basis that they do degrade to their benzoic acid derivatives.
	It is noted that Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal perfume compound is unsubstituted on the ring at the position ortho to the propanal substituent.  Nonetheless, this compound, as well as the compound modified by GB ‘502 and GB ‘360 so as to replace the tert-butyl group with an isobutyl group, are within the scope of instant Formula 1 in the ‘018 patent specification at col. 2, lines 23-36, and thus, do not degrade to benzoic acid derivatives as here claimed (see col. 5, lines 10-25 of the ‘018 patent).
	Gygax and Kaiser are relied upon for the reasons stated above in Rejection No. 4.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided muguet odor characteristics to a fine fragrance or consumer product using the pro-perfume of Winter, GB ‘502, GB ’360 and Turin, and to have done so without any additional aryl-substituted alkanal, because Winter does not require its compound be combined with any additional aryl-substituted alkanal, and Gygax and Kaiser show muguet-type or fresh floral perfume compositions which contain Lilial, i.e., the compound that Winter desires to replace, without any additional aryl-substituted alkanal.

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive.
Arguments with respect to rejection of claims 3 and 14 under 35 USC 112(d):
Applicant argues that claims 3 and 14 provide further specific positive limitations as to olfactory characteristics (Remarks, p. 12).
This argument is unpersuasive.  Claims 3 and 14 set forth that the compound of claim 1 or the pro-perfume of claim 2, “is a perfume ingredient”.  However, the Abstract of the ‘018 patent teaches that “[s]aid compounds are useful as perfume ingredients …”.  Col. 1, line 13 teaches that “[t]his invention relates to perfume ingredients …”.  Col. 2, lines 1-2 state that “[t]he applicant has now found compounds that can be employed as perfume ingredients …”.  Col. 5, lines 42-44 state that “the invention provides in another of its aspects the use of a compound defined hereinabove as a perfume ingredient.”  Col. 6, lines 4-8 teaches that “[a] perfume composition according to the present invention can be made up entirely by one or more of the compounds of the present invention.  However, a perfume composition may also contain, in addition to one or more of the compounds of present invention, one or more additional perfume ingredients.”  Thus, claims 3 and 14 merely set forth an intended use or inherent characteristic/capability of the claimed compound or pro-perfume and do not set forth further specific positive limitations as to olfactory characteristics.  Simply put, the claimed compound or pro-perfume inherently is a “perfume ingredient”.

Arguments with respect to the rejections under 35 U.S.C. 103 based on Winter in view of GB ‘502 and GB ‘360:
	Applicant states that “there still remains a real and urgent need” to provide alternatives for LILIAL which address regulatory issues and other technical concerns set forth in the ‘018 patent specification (Remarks, pp. 14-15).
	This is unavailing because, as noted above, Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal and 3-(3-tert-butyl-5-methylphenyl)-2-methylpropanal are within the scope of instant Formula I at col. 2, lines 23-56 of the ‘018 patent.  In fact, Winter expressly teaches that certain of its compounds “are able to advantageously replace, in their typical applications, their known analogues, i.e.-(4-tert-butyl-1-phenyl)-2-methylpropanal, or LILIAL® (origin: Givaudan-Roure, Vernier, Switzerland)” (col. 4, lines 56-64), and that 3-(3-tert-butyl-5-methylphenyl)propanal has “a rooty, earthy odor, of the vetyver type, with a very powerful floral, green bottom note”, i.e., has “muguet odor characteristics” as here claimed (col. 5, lines 5-11).

	Applicant argues that Winter does not identify R4 to be isobutyl or isoamyl (Remarks, p. 15).  Applicant further argues the following on p. 16 of the Remarks:
Winter has further relevance in that it provides information that already slight amendments in the structure can cause entirely distinct odours (col. 5, line 5-12).  Chemistry has been recognized to be a highly unpredictable art, and potential solutions are less likely to be generally predictable.  See Procter & Gamble Co. v. Teva Pharmaceuticals USA, Inc., 566 F.3d 989, 996 (Fed.Cir., 2009)  Therefore, a person skilled in the art would be dissuaded to consider any other substituents than tert-butyl in order to maintain the desired odour of LILIAL and would not deviate from necessity of the tert-butyl containing moiety. Winter cannot be seen as suggesting anything different than this specific moiety.

Applicant’s citation arguments are unpersuasive and citation of the Procter & Gamble case is misplaced.  In Procter & Gamble, there was no credible evidence that the structural modification was routine.  Here, there is ample evidence.  The Table at col. 4 of Winter shows that a tert-butyl group can be exchanged for an isopropyl group or even a methyl group and a perfume is obtained.  Similarly, GB ‘360’s Table II shows that exchanging of tert-butyl, n-butyl, isobutyl, isopropyl and isoamyl group provides for a floral odor.  Thus, contrary to Applicant’s argument, a skilled artisan would not have stopped with Winter’s tert-butyl group.  But "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Here, Winter teaches that “the research activity in this field remains unflagging, namely with the aim of discovering compounds which have a wider variety of odor nuances and also compounds which have an enhanced stability in compositions, compared to that of the known compounds.” (See col. 4, lines 37-42).  GB ‘320 teaches that the isobutyl group, which has a CH2 group adjacent to the ring, provides for a compound with greater stability compared to the tert-butyl group (see p. 8, lines 1-7).  Accordingly, as set forth in the rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the tert-isobutyl group of Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal with an isobutyl or isoamyl group as per GB ‘502 and GB ‘360 so as to obtain a compound useful in perfumery, and so as to obtain a compound with greater stability.  This is a matter of substituting one known group on the compound, i.e., tert-butyl, with an isomer or homologue thereof, i.e., isobutyl or isoamyl, so as to obtain a predictable result.

Applicant argues that Winter’s focus is to provide compounds that present a greater variety of odor nuances and improved stability in composition, whereas the present invention addresses a different problem of identifying compounds having similar olfactory characteristics to LILIAL, yet which address the regulatory concerns playing with that material (Remarks, pp. 16 and 21).  Applicant argues that “GB’502 was published long before it was known that LILIAL gave rise to any safety or regulatory issues; hence it never addressed the problem motivating the current inventors, nor provide any reason that it would be consulted to suggest a solution to a problem which did not contemporaneously exist.” (Remarks, p. 22).  Applicant further argues that “considered in its entirety GB ‘360 does not provide any teaching how to prevent enzymatic biodegradation towards the undesired corresponding benzoic acid.” (Remarks, p. 23).
These arguments are unpersuasive.  As noted above, Winter expressly teaches replacement of LILIAL, i.e., the same compound that Applicant seeks to replace (see col. 4, lines 56-64).  Furthermore, as discussed in MPEP 2144(IV), it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Even further, in response to applicant's argument based upon the age of GB ‘502, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).

	Applicant argues that “[a] rejection based on 35 USC 103 must rest on a factual basis interpreted without hindsight reconstruction of the invention from the prior art.  In re Warner, 154 USPQ 173, 178 (CCPA, 1967).”  (Remarks p. 21).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The rejection sets forth the rationale for modifying Winter’s compound based on the teachings of GB ‘502 and GB ‘360.

Applicant cites Table 1 of Example 5 in the ‘018 patent specification and comparative testing in the Natsch Declaration for the proposition of unexpected results (Remarks, pp. 21-23).
Example 5 and the Natsch Declaration have been fully considered but are unavailing since they do not compare with the closest prior art.  As set forth in MPEP 716.02(e), an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference."  In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original).  The comparative compounds, reproduced below, from Example 5 and the Natsch Declaration differ from the claimed compound in that they are lacking a CH3 group on the benzene ring, and in particular, they are missing an ortho or meta substituent on the benzene ring.  
                   
    PNG
    media_image12.png
    150
    84
    media_image12.png
    Greyscale
                            
    PNG
    media_image13.png
    151
    241
    media_image13.png
    Greyscale

              (Example 5)                                        (Natsch Declaration)

Closer to the prior art is Winter’s perfume compound specifically cited in the rejection, i.e. 3-(3-tert-butyl-5-methylphenyl)propanal, reproduced below.
                  
    PNG
    media_image14.png
    133
    228
    media_image14.png
    Greyscale

Winter’s compound differs from the claimed compound only in that it is an isomer thereof, i.e., it has a tert-butyl group instead of an isobutyl group.  Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal is within the scope of instant Formula I at col. 2, lines 23-56 of the ‘018 patent specification, whereas the comparative compounds in said Example 5 and Natsch Declaration are not.  Furthermore, according to the ‘018 patent specification (col. 26, lines 24-27), “[i]t is clear from the data presented in Table 1 [of the ‘018 patent] that the ortho or meta substituent at the benzene ring of the compounds of the present invention does affect the formation of the corresponding benzoic acid derivative in vitro.”  The comparative compounds in said Example 5 and Natsch Declaration lack the ortho or meta substituent at the benzene ring.  The claimed compounds and Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal have such an ortho or meta substituent.  
Accordingly, in view of the fact that Applicant has not compared with the closest prior art, the comparative data in Example 5 and the Natsch Declaration are not effective to rebut the prima facie case of obviousness.

With respect to the additional references used to reject dependent claims in Rejection Nos. 3 to 6 above, Applicant argues that these references, i.e., Demeyere, Gygax, Kaiser and Turin, do not cure the flaws of Winter with respect to the claimed compound (Remarks, pp. 17-20).
This argument is unpersuasive because, for the reasons set forth above, Winter in view of GB ‘502 and GB ‘360 renders obvious the claimed compound.

Allowable Subject Matter
Claims 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 22, Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal differs from the claimed 3-(2-isobutyl-4-methylphenyl)propanal in not only having a tert-butyl group instead of an isobutyl group, the tert-butyl group is meta rather than ortho to the aldehyde group, and the methyl group is at the 5-position rather than the 4-position.  GB ‘360’s isobutyl ortho-dihydocinnamaldehyde (Tables 1 and 2; and p. 4, lines 11-15) differs from the compound here claimed in that it lacks a methyl group at the 4 position.  There is no methyl group at any of the ring positions in GB ‘360’s isobutyl ortho-dihydocinnamaldehyde.  In view of these differences, arrival at the claimed compound would not have been obvious.
	With respect to claim 17, Winter does not teach or render obvious further including 3-(4-iosbutyl-2-methylphenyl)propanal with its modified perfume compound in a perfume composition, and the prior art of record does not teach this compound.  Said 3-(4-iosbutyl-2-methylphenyl)propanal differs from Winter’s compounds in having an isobutyl groups at the 4-position rather than at the 3- or 5-position where Winter’s tert-butyl group is located.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,443,018 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991
/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991